                Case 19-11973-MFW          Doc 237     Filed 10/10/19   Page 1 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 In re:                                              Chapter 11

 SUGARFINA, INC., et al.                             Case No. 19-11973 (MFW)
                                                     (Jointly Administered)
                                Debtors.

                  NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                   HEARING ON OCTOBER 15, 2019 AT 2:00 P.M. (ET)

MATTERS NOT GOING FORWARD:

    1. Application/Motion to Employ/Retain Shulman Hodges & Bastian LLP as Bankruptcy
       Counsel to the Debtors Nunc Pro Tunc to The Petition Date [D.I. 99, filed September 17,
       2019

          Objection Deadline: September 30, 2019

          Related Documents:
          A. Order Granting Application for Entry of an Order Authorizing the Retention and
             Employment of Shulman Hodges & Bastian as Bankruptcy Counsel to the Debtors
             Nunc Pro Tunc to the Petition Date [D.I. 203, filed October 4, 2019]

          Status: The Court has entered the Order. No hearing is necessary.

    2. Motion to Extend Deadline to File Schedules or Provide Required Information [D.I. 106,
       filed Septmber 19, 2019]

          Objection Deadline: September 26, 2019

          Related Documents:
          A. Order (I) Extending Time to File Schedules of Assets and Liabilities, Schedules of
             Executory Contracts and Unexpired Leases, and Statements of Financial Affairs and
             (II) Granting Related Relief [D.I. 170, filed September 30, 2019]

             Status: The Court has entered the Order. No hearing is necessary.

    3. Motion for Order Establishing Procedures for Interim Compensation and Reimbursement
       of Expenses of Professionals [D.I. 107, filed September 19, 2019]

          Objection Deadline: September 26, 2019




11291009/2
               Case 19-11973-MFW         Doc 237     Filed 10/10/19    Page 2 of 4



         Related Documents:
         A. Order Establishing Procedures for Interim Compensation and Reimbursement of
            Expenses of Professionals [D.I. 198, filed October 3, 2019]

         Status: The Court has entered the Order. No hearing is necessary.

    4. Debtors' Omnibus Motion for Entry of an Order Authorizing Debtors to (A) Reject
       Certain Unexpired Leases of Nonresidential Real Property as of the Vacate Date and (B)
       Abandon Certain Personal Property in Connection Therewith [D.I. 123, filed September
       20, 2019]

         Objection Deadline: September 27, 2019

         Related Documents:
         A. Order Granting Debtors' Omnibus Motion for Entry of an Order Authorizing Debtors
            to (A) Reject Certain Unexpired Leases of Nonresidential Real Property as of the
            Vacate Date and (B) Abandon Certain Personal Property in Connection Therewith
            [D.I. 199, filed October 3, 2019]

         Status: The Court has entered the Order. No hearing is necessary.

    5. Motion Pursuant to Sections 105(a), 327, 328 and 330 of the Bankruptcy Code for
       Authorization of the Retention, Employment and Compensation of Professionals Utilized
       by the Debtors in the Ordinary Course of Business, Nunc Pro Tunc to September 6, 2019
       [D.I. 127, filed September 23, 2019]

         Objection Deadline: September 30, 2019

         Related Documents:
         A. Order Authorizing the Employment and Payment of Professionals Used in the
            Ordinary Course of Business [D.I. 202, filed October 4, 2019]

         Status: The Court has entered the Order. No hearing is necessary.

    6. Motion to Establish Deadline to File Proofs of Claim (II) Approving the Form and Manner
       for Submitting such Proofs of Claim, and (III) Approving Notice Thereof [D.I. 153, filed
       September 26, 2019]

         Objection Deadline: October 3, 2019

         Related Documents:
         A. Order Establishing Bar Dates for Filing Claims and Approving Form and Manner of
            Notice Thereof [D.I. 228, filed October 8, 2019]

         Status: The Court has entered the Order. No hearing is necessary.



                                                 2
11291009/2
               Case 19-11973-MFW         Doc 237     Filed 10/10/19    Page 3 of 4



    7. Application/Motion to Employ/Retain Morris James LLP as Counsel to the Debtors Nunc
       Pro Tunc to the Petition Date [D.I. 139, filed September 24, 2019]

         Objection Deadline: October 8, 2019

         Related Documents:
          A. Certification of Counsel re Application/Motion to Employ/Retain Morris James LLP
             as Counsel to the Debtors Nunc Pro Tunc to the Petition Date [D.I. 232, filed October
             9, 2019]

         Status: The Court has entered the Order. No hearing is necessary.

    8. Application/Motion to Employ/Retain Force 10 Partners LLC as Financial Advisor
       Effective Nunc Pro Tunc to the Petition Date [D.I. 141, filed September 24, 2019]

         Objection Deadline: October 8, 2019

         Related Documents:
          A. Certification of Counsel re Application/Motion to Employ/Retain Force 10 Partners
             LLC as Counsel to the Debtors Nunc Pro Tunc to the Petition Date [D.I. 234, filed
             October 9, 2019]

         Status: The Court has entered the Order. No hearing is necessary.

    MATTERS GOING FORWARD

    9. Debtors' Motion for Entry of an Order (I) Authorizing Debtors to (A) Reject Certain
       Unexpired Leases of Nonresidential Real Property Nunc Pro Tunc to the Petition Date and
       (B) Abandon Certain Personal Property in Connection Therewith and (II) Granting Related
       Relief and (III) for Entry of an Order Establishing Procedures for the Rejection of
       Executory Contracts and Unexpired Leases [D.I. 24, filed September 6, 2019]

         Related Documents:
          A. Certification of Counsel re Debtors' Motion for Entry of an Order (I) Authorizing
             Debtors to (A) Reject Certain Unexpired Leases of Nonresidential Real Property Nunc
             Pro Tunc to the Petition Date and (B) Abandon Certain Personal Property in
             Connection Therewith and (II) Granting Related Relief and (III) for Entry of an Order
             Establishing Procedures for the Rejection of Executory Contracts and Unexpired
             Leases [D.I. 188, filed October 2, 2019]

             Status: A Certification of Counsel has been filed. The hearing will be going forward.




                                                 3
11291009/2
             Case 19-11973-MFW   Doc 237     Filed 10/10/19   Page 4 of 4




 Dated: October 10, 2019                   MORRIS JAMES LLP

                                           /s/ Brya M. Keilson
                                           Brya M. Keilson (DE Bar No. 4643)
                                           Eric J. Monzo (DE Bar No. 5214)
                                           500 Delaware Avenue, Suite 1500
                                           Wilmington, DE 19801
                                           Telephone: (302) 888-6800
                                           Facsimile: (302) 571-1750
                                           E-mail: bkeilson@morrisjames.com
                                           E-mail: emonzo@morrisjames.com

                                                  and

                                           SHULMAN BASTIAN LLP
                                           Alan J. Friedman, Esquire
                                           Ryan O’Dea, Esquire
                                           100 Spectrum Center Drive, Suite 600
                                           Irvine, CA 92618
                                           Telephone: (949) 427-1654
                                           Facsimile: (949) 340-3000
                                           E-mail: afriedman@shbllp.com
                                           E-mail: rodea@shbllp.com

                                           Counsel to the Debtors and
                                           Debtors in Possession




                                      4
11291009/2
